DECISION
The application of the above-named defendant for a review of the sentence of 5 years 5 years; consecutive imposed on May 19, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The reports indicate that the Defendant was engaged in the drug traffic more than just on a casual basis. Furthermore, the sentence imposed was well in line for other crimes of a similar nature.
We wish to thank Chris Britton, of the Montana Defender Project, for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan